Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 1 of 44 Page ID #:6




EXHIBIT “A”
                            Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 2 of 44 Page ID #:7
Electronically FILED by Superior Court of California, County of Los Angeles on                     R. Carter. Executive Officer/Clerk of Court, by R. Clifton.Deputy Clerk
                        ‘                                                                                                                                              SUM-100
                                                          SUMMONS                                                                       FOR COURTUSEONLY
                                                                                                                                    (SOLO PARA USO OE LA CORT^
                                                (CtTACION JUDICiAL)
           NOTICE TO DEFENDANT:
           (AVISO AL DEMANDADO):
            COSTCO WHOLESALE CORPORATION, and DOES 1 TO 50


           YOU ARE BEING SUED BY PLAINTIFF:
           (LO ESTA DEMANDANDO el DEMANDANTE):
            ANA BARRAZA


            NOTICEt You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the Information
            below.
                You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
            served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
            case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
            Online Self-Help Center {wvm.courtlnfy.ca.gov^elfhelp). your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
            the court cferk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
             may be taken without further warning from the court.
                There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
             referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
            these nonprofit groups at the California Legal Services Web site (www.lawhelpc8llfomla.org), the California Courts Online Self-Help Ceriter
             (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
            costs on any settlement or arbitration award of$10,000ormore in a civil case. The court's lien must be paid before the court will dismiss the case.
            lAVlSOI Lo han damandado. Si no responds dentro de 30 dlas, la corie puede deddir en su contra sin escuchar su versidn. Lea la Infyrmacidn a
            continuaddn.
                TIene 30 DIAS DE CALENDARIO despuds de que le entreguen esta dtaddn y papeles legates para presenter una respuesta por escrito en esta
            corte y hacer que se entregue una copia al demandante. Una carta o una tiamada telefdnica no lo protegen. Su respuesta por escrito tiene que estar
            en formato legal correcto si desea que procesen su case en la corfe. Es posible que haya un formulano que usted pueda user para su respuesta.
            Puede encontrar estos forwularios de la corte y mds informaddn en el Centro de Ayuda de las Cortes da California (V/ww.sucorle.ca.gov^, en la
            biblloteca de leyes de su condedo o en la corte que le quede mds cerca. Si no puede pagarla cuota de presentaddn, pida al secretario de la corte
            que le dd un formularlo de exenddn de page de cuotas. SI no presenta su respuesta a ffempo, puede perder el caso por Incumpllmlento y la corte le
            podrd quitar su sueldo, dinero y bienes sin mds advertencia.
               Hey otros requisites legates. Es recomendable que llame a un abogado inmedlatamente. Si no conoce a un abogado, puede llamar a un serwdo de
            remiddn a abogados. SI no pueda pager a un abogado. es posible que cumpla con /os requidtos para obfener servidos legates gratultos de un-
            programa de servidos legates sin fines de lucre. Puede encontrar estos grupos sin fines de lucro en el side web de California Legal Services.
            (Www.lawhelpcalifornia.org;, en el Centro de Ayuda de las Cortes de California, (Www.sucorte.ca.gov; o ponidndose en contacto con la corte o el
            coleglo de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamarlas cuotas ylos costos exentos por Imponer un gravamen sobre
            cualquier recuperacidn de $10,000 6 mds de valor recibida medlante un acuerdo o una concesidn de artitraje en un caso de derecho dvil. Tiene que
            pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
           The name and address of the court is:                                                                       CASE NUMBER:
                                                                                                                       (Numem de/ Ceso):
           (El nombre y direccidn de la corte es):
           Superior Court of California, County of Los Angeles                                                            2 0STCV1 0794
           312 North Spring Street
           Los Angeles, California 90012
           The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
           (El nombre la direccidn y el nOmero de teldfono del abogado del demandante. o del demandante que no tiene abogado. es):
           ALDERLAW, PC | Michael Alder (SBN 170381) / Cioffi C. Remmer (SBN 262663). 1875 Century Park East. Suite 1500,
           Los Angeles. CA 90067 (310) 275-9131; LARIAN LAW FIRM | Alexander M. Larian (SBN 289743), 8383 Wilshire Blvd.,
           Sujt^OO, Beverly Hills, CA 90211 (323) 456-8866                              Sherri R. Carter Executive Officer / Clerk of Court . Deputy
                                                                              Clerk, by
            (Fecha) ' 03^16/2020                                                (Secretario)             R. Clifton
                                                                                                  ___________                                                            (Adjunto)
           (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
           (Para prueba de entrega de esta citatidn use el formulario Proof of Service of Summons, (POS-010)).
                                             NOTICE TO THE PERSON SERVED: You are served
                                             1. I  I as an individual defendant.
                                             2- [ ] as the person sued un^^e fictitious name of (speej^'

                                                     3,          on beh^f of (specify):

                                                            under: l\ / CCP 416.10 (corporation)                 [            ] CCP 416.60 (minor)
                                                                         CCP 416.20 (defunct corporation)        [            } CCP 416.70 (conservatee)
                                                                   I   I CCP 416.40 (association or partnership) (            ] CCP 416.90 (authorized person)

                                                                  I    I other (specify):
                                                     A. I      I by personai delivery on (date):                                                                            PaoB 1 of 1
                                                                                                                                                Coda of Civil Procedure §§ dl 2.30. d65
             Form Adopted for Martdatory Use                                         SUMMONS                                                                      'tfiM.courtinto.ca.gov
               Judldal Council of California                                                                                                                WenUw Doc A Aorni OuUw-
              SUM.100 [Rev. July 1,2009}
                         Case
Eloclronicallv FILED bv Suoerior   2:20-cv-05212
                                 Court of California, County of LosDocument          1-108:24
                                                                    Angeles on 03/16/2020  Filed   06/11/20
                                                                                              PM Sherri                Page
                                                                                                        R. Carter, Executive      3 of 44
                                                                                                                             Officer/Clerk of Court,Page       ID #:8 Clerk
                                                                                                                                                     by R. Clifton,Deputy
                          ,                                                            20STCV10794
            i'               n
                                       Assigned for all purposes to: Spring Street Courthouse, Judicial Officer; Thomas Long



                         1       ALDERLAW, PC
                                 Michael Alder. Esq. (SBN 170381)
                         2       Cioffi C. Remmer, Esq. (SBN 262663)
                                 1875 Century Park East, Suite 1500
                         3       Los Angeles, CA 90067
                                 Tel: (310) 275-9131; Fax: (310) 275-9132
                         4       cmalder@alderlaw.com
                                 cremmer@alderlaw.com
                         5
                                 LARIAN LAW FIRM
                         6       Alexander M. Larian, Esq. (SBN 289743)
                                 8383 Wilshire Blvd., Suite 800
                         7       Beverly Hills. CA 90211
                                 Tel: (323) 456-8866; Fax: (844) 579-8630
                         8       alarjan@larianlaw.com

                         9       Attorneys for Plaintiff,
                                 ANA BARRAZA
                       10

                       11
            o
            o
            in         12                                   SUPERIOR COURT OF THE STATE OF CALIFORNIA

                       13                             FOR THE COUNTY OF LOS ANGELES. CENTRAL DISTRICT
        d«i
                       14
         SujO
        J3 -s *'>*     15         ANA BARRAZA,                                                         CASE N0.:2 0STCV1 0 79 4

                       16                                          Plaintiff,
             0) o
            O-*        17                   V.                                                         COMPLAINT FOR DAMAGES
            in
            CO
                       18         COSTCO WHOLESALE                                                         PREMISES LIABILITY
                                  CORPORATION, and DOES 1 TO 50,
                       19                                                                              DEMAND FOR JURY TRIAL
                                                                   Defendants.
                       20

                       21

                       22
                                            COMES NOW Plaintiff ANA BARRAZA and complains against Defendants
                       23
                                 COSTCO WHOLESALE CORPORATION; and DOES 1-50, inclusive, and each of
                       24
                                 them, as follows:
                       25
                                                                                         GENERAL ALLEGATIONS
                       26
                                             1.         Plaintiff ANA BARRAZA is now. and at all relevant times was, an adult
                       27
                                 domiciliary of the State of California. County of Los Angeles.
                       28
                                                                                               1
                                                                                    COMPLAINT FOR DAMAGES
        Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 4 of 44 Page ID #:9



         1          2.     Plaintiff is informed and believes, and thereupon alleges, that Defendant

         2   COSTCO WHOLESALE CORPORATION, is now, and at all relevant times was, a

         3   corporation incorporated in Washington and doing business in Los Angeles County.

        4    California.
         5          3.     Plaintiff is ignorant of the true names and capacities of Defendants sued

         6   herein as DOES 1 through 50. and each of them, and therefore sues these Defendants

         7   by such fictitious names. Plaintiff will amend this complaint to allege their true names

         8   and capacities when ascertained. Plaintiff is informed and believes, and thereon

         9   alleges, that each fictitiously named defendant is negligent or otherwise responsible in

        10   some manner for the occurrences alleged in this Complaint and that Plaintiffs injuries

        11   and damages were legally caused by,Defendants’ negligence or other conduct.
 o
 o      12          4.     Plaintiff is informed and believes that Defendants, and each of them, were
 m

        13   at all times relevant agents, servants, and employees of each other and, in doing the
(j Wo
°^i<
5i3o
             things herein alleged, were acting within the scope and authority of such agency and
             employment and were, in some way, negligently or otherwise, responsible for the
2*^0)
<|5     16   events herein alleged.
 = 52
 0) O
 O-*    17          5.     The acts alleged in this Complaint occurred on or about August 21, 2018,
 m
 CO
        18   when Plaintiff Ana Barraza slipped and fell and was injured at or near Defendant Office

        19   Costco Wholesale Corporation’s retail.warehouse store located at 6100 Sepulveda

        20   Boulevard, Van Nuys, California, which was owned by Defendant Costco Wholesale

        21   Corporation and/or DOES 1 to 10 (hereafter "premises").

        22          6.     Upon information and belief, it is alleged that the acts and omissions of

        23   Defendants, and each of them, were a substantial factor in causing personal injury,

        24   economic and non-economic damages to Plaintiff, including but not limited to past and

        25   future medical expenses, loss of earnings, loss of earnings capacity, physical pain,

        26   mental suffering and emotional distress general damages.

        27
        28
                                                       2
                                            COMPLAINT FOR DAMAGES
            Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 5 of 44 Page ID #:10



             1                                    FIRST CAUSE OF ACTION

             2                    (Negligence - Premises Liability Against All Defendants)

             3           7.       Plaintiff hereby re-alleges and incorporate by reference each and every

             4   preceding paragraph as through fully set forth herein.

             5           8.       At all relevant times and locations, Defendants, and each of them owed a

             6   duty of care to Plaintiff and all reasonably foreseeable people, to own, maintain,

             7   manage, plan, design, control, operate, install, build, stock, and service the premises

             8   and/or its constituent parts in a reasonable manner, including using reasonable care in

             9   the hiring, training, oversight, supervision, and employment of their employees.

            10           9.       Defendants breached such duty when Defendants, and each of them,

            11   negligently, carelessly, recklessly, and/or unlawfully owned, operated, maintained,
   o
   o        12   managed, planned, designed, controlled, installed, built, stocked, and/or serviced the
   If)


   •=; CD   13   premises and/or its constituent parts in such a way as to cause an unreasonable risk of
S: *so>
            14   harm to Plaintiff and others similarly situated, including but not limited to failure to
JiSS
            15   prevent, clean, warn, inspect, construct, or otherwise maintain its floors and other
iJ Q. <1>
2^0)
            16   appliances such that it caused Plaintiff to slip on liquid on its floor which leaked from an
   c«
   0) o
   o->      17   overhead air-conditioner.
   If)
   CO
            18           10.      The conduct of Defendants, and each of them, was a substantial factor in

            19   causing Plaintiff Ana Barraza’s serious bodily harm and damages.

            20           11.      As a direct result of this negligent conduct. Plaintiff Ana Barraza suffered

            21   permanent harm and damages, including past and future medical expenses, past loss

            22   earnings and loss of future earnings capacity, special damages, and general damages

            23   in an amount to be determined by the trier of fact.

            24           12.      As a legal result of the negligence of Defendants, and each of them.

            25   Plaintiff sustained general damages including, but not limited to past and future physical

            26   pain, emotional distress, and mental suffering, in an amount to be determined by the

            27   trier of fact.
            28
                                                                3
                                                   COMPLAINT FOR DAMAGES
            Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 6 of 44 Page ID #:11



             1                                     PRAYER FOR RELIEF

             2           WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of

             3    them, as follows:
             4           1.     For past and future special damages;

             5           2.     For past and future general damages;

             6           3.     For pre- and post-judgment interest allowable by law;

             7           4.     For costs of suit incurred herein; and
             8           5.     For such further and other relief as the Court may deem proper.

             9    DATED: March 16, 2020                           ALDERLAW, PC
            10
            11                                              By: C
     o                                                            Tiryr^ Alder, Esq.
     o      12
     lO                                                           Cioffi C. Remmer, Esq.
                                                                  Attorneys for Plaintiff.
     •5g    13                                                    ANA BARRAZA
    6^0

    5i3o
                                                DEMAND FOR JURY TRIAL

■   <|5     16           Plaintiff ANA BARRAZA hereby demands as of right a trial by jury on all causes
     C Vi
     <•^9   A~7
     o-*    17    of actions in this matter.
     m
     00
            18    DATED: March 16,2020                            ALDERLAW, PC
            19
            20                                              By:
                                                                       aef Alder, Esq.
            21                                                    Cioffi C. Remmer, Esq.
                                                                  Attorneys for Plaintiff,
            22                                                    ANA BARRAZA
            23
            24
            25
            26
            27
            28
                                                              4
                                                 COMPLAINT FOR DAMAGES
                Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 7 of 44 Page ID #:12

 sHORTTiTLE; AoB BaFFaza v. Costco Wholesale CorpoFation, et al.                                       CASE NUMBER




                               CIVIL CASE COVER SHEET ADDENDUM AND
                                       STATEMENT OF LOCATION
                (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
               This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.



      Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
              Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


      Step 2: In Column B, check the box for the type of action that best describes the nature of the case.


      Step 3: In Column C, circle the number \which explains the reason for the court filing location you have
              chosen.

                                            Applicable Reasons for Choosing Court Filing Location (Column C)

1. Class actions must be filed in the Stanley Mosk Courthouse, Central District.       7. Location where petitioner resides.
2. Permissive Filing in central district.                                              8. Location wherein defendant/respondent functions wholly.
3. Location where cause of action arose.                                               S. Location where one or more of the parties reside.
4. Mandatory personal injury Filing in North District.                                10. Location of Labor Commissioner Office.
                                                                                      11. Mandatory filing location (Hub Cases - unlawful detainer, limited
5. Location where performance required or defendant resides.                          non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.




                                 A                                                           B                                                           c
                      Civil Case Cover Sheet                                          Type of Action                                          Applicable Reasons-
                            Category No.                                             (Check only one)                                          See Step 3 Above

                             Auto (22)              □ A7100 Motor Vehicle • Personal Injury/Property Damage/Wrongful Death                1.4,11

   < ►-              Uninsured Motorist (46)        □ A7110 PerMnal Injury/Property Damage/VWongful Death-Uninsured Motorist              1.4.11


                                                    □ A6070 Asbestos Property Damage                                                          1.11
                          Asbestos (04)
                                                    □ A7221 Asbestos-Personal (nJury/Wrongful Death                                           1.11

                       Product Liability (24)       □ A7260 Product Liability (not asbestos or toxic/environmental)                       1. 4.11
    2 £
    t Q                                             □ A7210 Medical Malpractice-Physicians & Surgeons                                         1.4.11
   1* ■&             Medical Malpractice (45)
                                                    □ A7240 Other Professional Health Care Malpractice                                        1.4.11

   11
   e5
    4)   O
                                                    0 A7250 Premises Liability (e.g.. Slip and fall)                                          1.4.
                                                                                                                                                     0
   O' ^                   Other Personal            O A7230 Intentional Bodily Injury/Properly DamageMfrongful Death (e.g.,
    S i                   Injury Property                                                                                                     1.4.11
                         Damage Wrongful                    assault, vandalism, etc.)
                                                                                                                                              1.4.11
                            Death (23)              O A7270 Intentional Infliction of Emotional Distress
                                                                                                                                              1. 4,11
                                                    □ A7220 Other Personal Injury/PropertyDamageAWrongful Death




                                                   CIVIL CASE COVER SHEET ADDENDUM                                                     Local Rule 2.3
   LASC CIV 109 Rev. 12/18
                                                      AND STATEMENT OF LOCATION                                                               Page 1 of 4
   For Mandatory Use
                Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 8 of 44 Page ID #:13


sHORTTiTLE; Ana BaTpaza v. Costco Wholesale Corporation, et al.                                  CASE NUMBER




                              A                                                         B                                              C Applicable
                   Civil Case Cover Sheet                                         Type of Action                                    Reasons - See Step 3
                         Category No.                                            (Check only one)                                         Above

                      Business Tort (07)         □ A6029 Other Commerclal/BusinessTort (not fraud/breach of contract)               1.2,3

                       Civil Rights (08)         □ A6005 Civil Rights/Discrimination                                                1.2.3
  o £
  £ S                  Defamation (13)           □ A6010 Defamation (slander/libel)                                                 1.2,3

  .2.2
  e e>                    Fraud (16)             □ A6013 Fraud (no contract)                                                        1.2.3
  Ij                                             □ A6017 Legal Malpractice                                                          1.2.3
  C -25
  Jr       oj    Professional Negligence (25)
                                                 □ A6050 Other Professional Malpractice (not medical or legal)                      1.2.3
  6O ira
  Z O
                          Other(35)              □ A6025 Other Non-Personal Injury/Property Damage tort                             1.2.3

                  Wrongful Termination (36)      □ A6037 Wrongful Termination                                                       1.2.3
       o
       E
       >«                                        □ A6024 Other Employment Complaint Case                                            1.2.3
       Q.          Other Employment (15)
       E                                         □ A6109 Labor Commissioner Appeals                                                 10
   LU

                                                 □ A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful         2.5
                                                         eviction)
                 Breach of Contract/Warranty                                                                                        2,5
                             (06)                □ A6008 ContractA/Varranty Breach -Seller Plaintiff (no fraud/negligence)
                       (not insurance)                                                                                              1.2.5
                                                 □ A6019 Negligent Breach of Contract/Warranty (no fraud)
                                                                                                                                    1.2.5
                                                 □ A6028 Other Breach of Contract/Warranty (not fraud or negligence)

   TS                                            □ A6002 Collections Case-Seller Plaintiff                                          5. 6.11
                       Collections (09)
   e                                             O A6012 Other Promissory Note/Collections Case                                     5.11
   o
   u                                             □ A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt                 5. 6,11
                                                         Purchased on or after January 1.2014)

                   Insurance Coverage (18)       □ A6015 Insurance Coverage (not complex)                                           1.2, 5,8

                                                 □ A6009 Contractual Fraud                                                          1.2. 3,5

                     Other Contract (37)         □ A6031 Tortious Interference                                                      1.2. 3.5
                                                 □ A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)              1.2. 3, 8.9

                   Eminent Oomain/lnverse        Q A7300 Eminent Domain/Condemnation                Number of parcels.              2.6
                     Condemnation (14)

                    Wrongful Eviction (33)       □ A6023 Wrongful Eviction Case                                                     2,6
       S
   a.                                                                                                                               2,6
                                                 □ A6016 Mortgage Foreclosure
       a>
   O'              Other Real Property (26)      □ A6032 Quiet Title                                                                2,6
                                                 □ A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)     2.6

                Unlawful Detainer-Commercial     □ A6021 Unlavrful Detainer-Commercial (not drugs or wrongful eviction)             8.11
                            (31)

   I
   o
                 Unlawful Detainer-Residential
                             (32)
                                                 □ A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)             6.11


       3             Unlawful Detainer-          □ A6020F Unlawful Detainer-Post-Foreclosure                                        2, 6,11
   "5               Post-Foreclosure (34)
   JS
    e                                            □ A6022 Unlawful Detainer-Drugs                                                    2. 6.11
   3             Unlawful Detainer-Drugs (38)



                                                 CIVIL CASE COVER SHEET ADDENDUM                                                  Local Rule 2.3
 LASC CIV109 Rev. 12/18                             AND STATEMENT OF LOCATION                                                       Page 2 of 4
 For Mandatory Use
              Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 9 of 44 Page ID #:14

sHORTTrTLE; Aps Barrazs v. Costco Wholesale Corporation, et al.                                CASE NUMBER




                            A                                                         B                                 C Applicable
                  Civil Case Cover Sheet                                        Type of Action                       Reasons - See Step 3
                        Category No.                                           (Check only one)                            Above

                   Asset Forfeiture (05)        □ A6108 Asset Forfeiture Case                                        2.3,6

                Petition re Arbitration (11)    □ A6115 Petition to Compel/ConrirmA/acate Arbitration                2.5
       a>
       >4)
                                                □ A6151 Writ-Administrative Mandamus                                 2.8
   3               Writ of Mandate (02)         □ A6152 Writ-Mandamus on Limited Court Case Matter                   2
   .2
   •o                                                                                                                2
                                                □ A6153 Writ-Other Limited Court Case Review
   ->
                Other Judicial Review (39)      □ A6150 Other Writ/Judicial Review                                   2.8

              Antitrust/Trade Regulation (03)   □ A6003 Antitrust/Trade Regulation                                   1.2.8
    e
   .2
   ■53           Construction Defect (10)       □ A6007 Construction Defect                                           1.2.3
   .2>
   .ti

       so.      Claims Involving Mass Tort
                           (40)
                                                □ A6006 Claims Involving Mass Tort                                    1.2.8
       E
   uo            Securities Litigation (28)     □ A6035 Securities Litigation Case                                   1.2.8

                        Toxic Tort              □ A6036 Toxic Tort/Environmental                                     1.2, 3,8
   .2               Environmental (30)
   .S2
       >       Insurance Coverage Claims
   a.S           from Complex Case (41)
                                                 □ A6014 Insurance Coverage/Subrogation (complex case only)           1.2. 5.8


                                                 □ A6141 Sister State Judgment                                       2. 5.11
                                                □ A6160 Abstract of Judgment                                         2.6
  c ^
  a>                                            □ A6107 Confession of Judgment (non-domestic relations)              2.9
  E I                  Enforcement
                     of Judgment (20)           □ A6140 Administrative Agency Award (not unpaid taxes)               2,8
  2 ^
  (u *3                                         □ A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax     2.8
                                                □ A6112 Other Enforcement of Judgment Case                           2. 8.9

                        RICO (27)               □ A6033 Racketeering (RICO) Case                                      1.2.8

  sI                                            □ A6030 Declaratory Relief Only                                       1.2.8
  8 1
  - I                                           □ A6040 Injunctive Relief Only (not domestic/harassment)             2.8
                    Other Complaints
  H o           (Not Specified Above) (42)      □ A6011 Other Commercial Complaint Case (non-tort/non-complex)        1,2,8
         =5
         o                                      □ A6000 Other Civil Complaint (non-tort/non-cx3mplex)                1,2,8

                 Partnership Corporation        □ A6113 Partnership and Corporate Governance Case                    2.8
                    Governance (21)

                                                □ A6121 Civii Harassment With Damages                                2. 3.9
                                                □ A6123 Workplace Harassment With Damages                            2. 3,9
  8 .2
  jI               Other Petitions (Not
                                                □ A6124 Elder/Dependent Adult Abuse Case With Damages                2. 3.9
  ■3; ^           Specified Above) (43)         □ A6190 Election Contest                                             2
  Is                                            □ A6110 Petition for Change of Name/Change of Gender                 2.7
                                                □ A6170 Petition for Relief from Late Claim Law                      2. 3.8
                                                □ A6100 Other Civil Petition                                         2.9




                                                CIVIL CASE COVER SHEET ADDENDUM                                    Local Rule 2.3
 LASC CIV 109 Rev. 12/18                           AND STATEMENT OF LOCATION                                         Page 3 of 4
 For Mandatory Use
                Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 10 of 44 Page ID #:15

 sHORTTiTLE; Apa Barrsza v. Costco Wholesale Corporation, et al.                           CASE NUMBER




Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
        type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
        (No address required for class action cases).

                                                                        ADDRESS:
   REASON:                                                              6100 Sepulveda Blvd.
    □ 1.02.D3.D4.D5.Q6.D7. Q 8. □ 9.D10.B11.



   CITY;                                       STATE;     ZIP CODE:

   Van Nuys                                   CA         91411

Step 5: Certification of Assignment: l certify that this case is properly filed in the Central                       District of
        the Superior Court of California, County of Los Angeles (Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: March 16. 2020
                                                                                        (SIGNATURE OF ATTORNEY/FILING PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:
           1. Original Complaint or Petition.
       2.       If filing a Complaint, a completed Summons form for issuance by the Clerk.
       3. Civil Case Cover Sheet, Judicial Council form CM-010.
       4. Civil Case Cover Sheet Addendum and Statement of Location form. LACIV109, LASC Approved 03-04 (Rev.
          02/16).
           5.   Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
       6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
          minor under 18 years of age will be required by Court in order to issue a summons.
           7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
              must be served along with the summons and complaint, or other Initiating pleading in the case.




                                              CIVIL CASE COVER SHEET ADDENDUM                                               Local Rule 2.3
   LASC CIV 109 Rev, 12/18                       AND STATEMENT OF LOCATION                                                    Page 4 of 4
   For Mandatory Use
         Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 11 of 44 Page ID #:16

                                                                                                    Resaived for Clerk's File Stamp
                 SUPERIOR COURT OF CALIFORNIA
                    COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:                                                                                         FILED
 Spring Street Courthouse                                                                          Sifflerior Court of CaGfcntia
                                                                                                    ^imlyof LosArigdtes
 312 North Spring Street, Los Angeles, CA 90012
                                                                                                         03/16/2020
                  NOTICE OF CASE ASSIGNMENT                                               ShatiR. Carter, EsoajfiMOBcer/ OedtOfCourt

                                                                                            By:               RCCfton                 Deputy
                          UNLIMITED CIVIL CASE

                                                                                    CASE NUMBER:

  Your case is assigned for all purposes to the judicial ofTicer indicated below.   20STCV10794

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

               ASSIGNED JUDGE               DEPT     ROOM                     ASSIGNED JUDGE                         DEPT             ROOM
   /    Thomas D. Long                     31




    Given to the piainiiff/Cross-Compiainant/Attomey of Record   Sherri R. Carter, Executive Officer / Clerk of Court

    on 03/18/2020          __________                                     Bv R. Clifton________________                           j Deputy Clerk
                 (Date)
LACIV190(Rev 6/18)          NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06


                                                                                                                                                   t
          Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 12 of 44 Page ID #:17

                                  Instructions for handling unlimited civil cases
The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.
APPLICATION
The Division 7 Rules were effective January 1,2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are Inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross­
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be ftilly prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.
FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.
This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

 Class Actions
 Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
 Calendar Courtroom for all purposes.

*Provlsionallv Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LAC1V190 (Rev 6/18)          NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
      Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 13 of 44 Page ID #:18

                                                                FILED                   2020-SJ-002-00
                                                        SuMrior Coun of CaHfomla
                                                          County of Lob Angetes

                                                               FEB 2 4 2020
 1
                                                   ShefTfR C
 2                                                           imiiDosf/Otfrk   .Oipuiy

 3                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
 4                             FOR THE COUNTY OF LOS ANGELES
 5
     IN RE PERSONAL INJURY                          )   CASE NO.:
 6
     COURT (“PI COURT’) PROCEDURES                  )
 7   SPRING STREET COURTHOUSE                       )   FIRST AMENDED STANDING ORDER
     (EFFECTIVE FEBRUARY 24,2020)                   )   RE; PERSONAL INJURY PROCEDURES
 8                                                  )   AT THE SPRING STREET COURTHOUSE
 9
10
11               ALL HEARINGS ARE SET IN THE DEPARTMENT AS
                 REFLECTED IN THE NOTICE OF CASE ASSIGNMENT
12
                 FINAL STATUS CONFERENCE:
13
                            DATE:     8/30/2021                      AT 10:00 A.M.
14
15               TRIAL;
16                          DATE:      9/13/2021                      AT 8:30 A.M.
17
                 OSC RE DISMISSAL
18               (CODE CIV. PROC» fi 583.210):
19                          DATE!      3/13/2023                      AT 8:30 A.M.
20

21         TO EACH PARTY AND TO THE ATTORNEY OF RECORD FOR EACH PARTY:

22         Pursuant to the California Code of Civil Procedure (“C.C.P.’'), the California Rules of

23   Court (“C.R.C.”) and the Los Angeles County Court Rules (“Local Rules”), the Los Angeles

24   Superior Court (“LASC” or “Court”) HEREBY AMENDS AND SUPERSEDES THE
25   SEPTEMBER 26,2019 STANDING ORDER AND, GENERALLY ORDERS AS FOLLOWS
26   IN THIS AND ALL OTHER GENERAL JURISDICTION PERSONAL INJURY (“PT*)
27   ACTIONS FILED IN THE CENTRAL DISTRICT.
28   ///



                                               Page 1 of 7

            First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
     Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 14 of 44 Page ID #:19

                                                                                       2020-SJ-002-00



 1   1.      To ensure proper assignment to a PI Court, plaintiff(s) must carefully fill out the Civil
 2   Case Cover Sheet Addendum (form LACIV 109). The Court defines “personal injury” as: “an
 3   unlimited civil case described on the Civil Case Cover Sheet Addendum and Statement of
 4   Location (LACIV 109) as Motor Vehicle-Personal Injury/Property Damage/Wrongful Death;
 5   Personal Injury/Property Damage/Wrongful Death-Uninsured Motorist; Product Liability
 6   (other than asbestos or toxic/environmental); Medical Malpractice-Physicians & Surgeons;
 7   Other Professional Health Care Malpractice; Premises Liability; Intentional Bodily
 8   Injury/Property DamageAVrongfiil Death; or Other Personal Injury/Property Damage/Wrongful
 9   Death, An action for intentional infliction of emotional distress, defamation, civil
10   rights/discrimination, or malpractice (other than medical malpractice), is not included in this
11   definition. An action for injury to real property is not included in this definition” (Local Rule
12   2.3(a)(1)(A)).
13          Consistent with Local Rule 2.3(a)(1)(A), the Court will assign a case to the PI Courts if
14   plaintiff(s) checks any of the following boxes in the Civil Case Cover Sheet Addendum:
15                    □ A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death
16                    □ A7 no Personal Injury/Property Damage/Wrongful Death - Uninsured
17                        Motorist
18                    □ A7260 Product Liability (not asbestos or toxic/environmental)
19                    □ A7210 Medical Malpractice - Physicians & Surgeons
20                    □ A7240 Medical Malpractice - Other Professional Health Care Malpractice
21                    □ A7250 Premises Liability (e.g., slip and fall)
22                    □ A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,
23                        assault, vandalism etc.)
24                    □ A7220 Other Personal Injury/Property Damage/Wrongfu! Death
25          The Court will not assign cases to the PI Courts if plaintiff(s) checks any boxes elsewhere
26   in the Civil Case Cover Sheet Addendum (any boxes on pages two and three of that form).
27          The Court sets the above dates in this action in the PI Court as reflected in the Notice of
28   Case Assignment at the Spring Street Courthouse, 312 North Spring Street, Los Angeles, CA


                                                 Page 2 of 7
            First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
      Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 15 of 44 Page ID #:20

                                                                                          2020*SJ*002-00



 1   90012 (C.R.C. Rules 3.714(b)(3). 3.729).
 2   HLING OF DOCUMENTS
 3   2.      With the exception of self-represented litigants or parties or attorneys that have obtained
 4   an exemption from mandatory electronic filing, parties must electronically file documents.
 5   Filings are no longer accepted via facsimile. The requirements for electronic filing are detailed
 6   in the Court’s operative General Order Re Mandatory Electronic Filing for Civil, available online
 7   at www.lacourt.org (link on homepage).
 8   SERVICE OF SUMMONS AND COMPLAINT
 9   3.      Plaintiff(s) shall serve the summons and complaint in this action upon defendant(s) as
10   soon as possible but no later than three years from the date when the complaint is filed
11   (C.C.P. § 583.210, subd. (a)). On the OSC re Dismissal date noted above, the PI Court will
12   dismiss the action and/or all unserved parties unless the plaintiff(s) shows cause why the action
13   or the unserved parties should not be dismissed (C.C.P. §§ 583.250; 581, subd. (b)(4)).
14   4.      The Court sets the above trial and final status conference ("FSC’) dates on the condition
15   that p]aintiff(s) effectuate service on defendant(s) of the summons and complaint within six
16   months of filing the complaint.
17   5.      The PI Court will dismiss the case without prejudice pursuant to Code of Civil Procedure
18   § 581 when no party appears for trial.
19   STIPULATIONS TO CONTINUE TRIAL
20   6.      Provided that all parties agree (and there is no violation of the "five-year rule” (C.C.P.
21   § 583.310)), the parties may advance or continue any trial date in the PI Courts without showing
22   good cause or articulating any reason or Justification for the change. To continue or advance a
23   trial date, the parties (or their counsel of record) should jointly execute and submit a Stipulation
24   to Continue Trial. FSC and Related Motion/Discovery Dates (form LACIV CTRL-242, available
25   on the court's website. Personal Injury Court link). The PI Courts schedule FSCs at 10:00 a.m.,
26   eight court days before the trial date. Parties seeking to continue the trial and FSC dates shall
27   file the stipulation at least eight court days before the FSC date. Parties seeking to advance the
28   trial and FSC dates shall file the stipulation at least eight court days before the proposed advanced


                                                 Page 3 of 7
             First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
     Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 16 of 44 Page ID #:21

                                                                                       2020-SJ-002-0C




 1   FSC date (C.C.P. § 595.2; Govt. Code § 70617, subd. {c)(2)). In selecting a new trial dale,
 2   parties should avoid setting on any Monday, or the Tuesday following a court holiday. Parties
 3   may submit a maximum of two stipulations to continue trial, for a total continuance of six
 4   months. Subsequent requests to continue trial will be granted upon a showing of good cause by
 5   noticed motion. This rule is retroactive so that any previously granted stipulation to continue
 6   trial will count toward the maximum number of allowed continuances.
 7   NO CASE MANAGEMENT CONFERENCES
 8   7.     The PI Courts do not conduct case management conferences. The parties need not file a
 9   Case Management Statement.
10   LAW AND MOTION
11   8.     Any and all electronically-filed documents must be text searchable and bookmarked.
12   {See operative General Order re Mandatory Electronic Filing in Civil).
13   COURTESY COPIES REQUIRED
14   9.     Pursuant to the operative General Order re Mandatory Electronic Filing, courtesy
15   copies of certain documents must be submitted directly to the PI Court courtrooms at the
16   Spring Street Courthouse. The PI Courts also strongly encourage the parties filing and
17   opposing lengthy motions, such as motions for summary judgment/adjudication, to submit one
18   or more three-ring binders organizing the courtesy copy behind tabs. Any courtesy copies of
19   documents with declarations and/or exhibits must be tabbed (C.R.C. Rule 3,1110(f)). All
20   deposition excerpts referenced in briefs must be marked on the transcripts attached as exhibits
21   (CR.C. Rule 3.1116(c)).
22   RESERVATION HEARING DATE
23   10.    Parties must reserve hearing dales for motions in the PI Courts using the Court

24   Reservation System (CRS) available online at www.lacoiirt.ors (link on homepage). After
25   reserving a motion hearing date, the reservation requestor must submit the papers for filing with
26   the reservation receipt number printed on the face page of the document under the caption and

27   attach the reservation receipt as the last page. Parties or counsel who ore unable to utilize the

28   online CRS may reserve a motion hearing dale by calling the PI courtroom, Monday through


                                                Page 4 of 7
             First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
     Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 17 of 44 Page ID #:22

                                                                                         2020-SJ-002-OQ




 1   Friday, between 3:00 p.m. and 4:00 p.m.
 2   WITHDRAWAL OF MOTIONS
 3   11.    California Rules of Court, Rule 3.1304(b) requires a moving party to noti^ the court
 4   immediately if a matter will not be heard on the scheduled date. In keeping with that rule, the
 5   PI Courts require parties to comply with Code of Civil Procedure section 472(a) with regard to
 6   the amending of pleadings related to demurrers or motions to strike so that the PI Courts do not
 7   needlessly prepare tentative rulings for these matters.
 8   DISCOVERY MOTIONS
 9   12.    The purpose of an Informal Discovery Conference (“IDC') is to assist the parlies to
10   resolve and/or narrow the scope of discovery disputes. Lead trial counsel on each side, or another
11   attorney with full authority to make binding agreements, must attend in person. The PI judges
12   have found that, in nearly every case, the parties amicably resolve disputes with the assistance
13   of the Court.
14   13.    Parties must participate in an IDC before a Motion to Compel Further Responses to
15   Discovery will be heard unless the moving party submits evidence, by way of declaration, that
16   the opposing party has failed or refused to participate in an IDC. Scheduling or participating in
17   an IDC does not automatically extend any deadlines imposed by the Code of Civil Procedure for
18   noticing and filing discovery motions. Ideally, the parties should participate in an IDC before a
19   motion is filed because the IDC may avoid the necessity of a motion or reduce its scope. Because
20   of that possibility, attorneys are encouraged to stipulate to extend the 45 (or 60) day deadline for
21   filing a motion to compel further discovery responses in order to allow lime to participate in an
22   IDC.
23          If parties do not stipulate to extend the deadlines, the moving party may file the motion
24   to avoid it being deemed untimely. However, the IDC must take place before the motion is
25   heard so it is suggested that the moving party reserve a date for the motion hearing that is at least
26   60 days after the date when the IDC reservation is made. Motions to Compel Further Discovery
27   Responses are heard at 10:00 a.m. If the IDC is not productive, the moving party may advance
28   the hearing on a Motion to Compel Further Discovery Responses on any available hearing date


                                                 Page 5 of7
             First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
     Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 18 of 44 Page ID #:23

                                                                                        2020-SJ-002-00




 1   that complies with the notice requirements of the Code of Civil Procedure.
 2   14.    Parties must reserve IDC dales in the PI Courts using CRS, which is available online at
 3   www.lacourt.ore (link on homepage). Parties must meet and confer regarding the available dales
 4   in CRS prior to accessing the system. After reserving the IDC date, the reservation requestor
 5   must file and serve an Informal Discovery Conference Form for Personal Injury Courts (form
 6   LACIV 239) at least 15 court days prior to the conference and attach the CRS reservation receipt
 7   as the last page. The opposing party may file and serve a responsive IDC form, briefly setting
 8   forth that party's response, at least ten court days prior to the IDC.
 9   15.    Time permitting, the PI Hub judges may be available to participate in IDCs to try to
10   resolve other types of discovery disputes.
11   EX PARTE APPLICATIONS
12   16.    Under the California Rules of Court, courts may only grant ex parte relief upon a
13   showing, by admissible evidence, that the moving party will suffer "irreparable harm,”
14   "immediate danger,” or where the moving party identifies "a statutory basis for granting relief
15   ex parte" (C.R.C. Rule 3.1202(c)). The PI Courts have no capacity to hear multiple ex parte
16   applications or to shorten time to add hearings to their fully booked motion calendars. The PI
17   Courts do not regard the Court's unavailability for timely motion hearings as on "immediate
18   danger" or threat of "irreparable harm" justifying ex parte relief. Instead of seeking ex parte
19   relief, the moving party should reserve the earliest available motion hearing date (even if it is
20   after the scheduled trial date) and file a motion to continue trial. Parties should also check
21   CRS from time to time because earlier hearing dates may become available as cases settle or
22   hearings are taken off calendar.
23   REQUEST FOR TRANSFER TO INDEPENDENT CALENDAR DEPARTMENT
24   17.     Parties seeking to transfer a case from a PI Court to an Independent Calendar ("IC")
25   Court shall file and serve the Court’s "Motion/Opposition/Stipulation to Transfer Complicated
26   Personal Injury Case to Independent Calendar Court" (form LACIV 238, available on the Court s
27   website under the PI Courts link). The PI Courts will transfer a matter to an IC Court if the case
28   is not a "Personal Injury” case as defined in this Order, or if it is "complicated.” In determining


                                                  Page 6 of 7
             First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
     Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 19 of 44 Page ID #:24

                                                                                         2020*SJ-002-00



 1   whether a personal injury case is ’'complicated” the PI Courts will consider, among other things,
 2   the number of pretrial hearings or the complexity of issues presented.
 3   18.       Parties opposing a motion to transfer have five court days to file an Opposition (using
 4   the same LACIV 238 Motion to Transfer form).
 5   19.      The PI Courts will not conduct a hearing on any Motion to Transfer to IC Court. Although
 6   the parties may stipulate to transfer a case to an Independent Calendar Department, the PI Courts
 7   will make an independent determination whether to transfer the case or not.
 8   HNAL STATUS CONFERENCE
 9   20.      Parties shall comply with the requirements of the PI Courts* operative Standing Order
10   Re Final Status Conference, which shall be served with the summons and complaint.
11   JURY FEES
12   21.      Parties must pay jury fees no later than 365 calendar days after the filing of the initial
13   complaint (C. C. P. § 631, subd. (c)(2)).
14   JURY TRIALS
15   22.      The PI Courts do not conduct Jury trials. On the trial date, a PI Court will contact the
16   Master Calendar Court, Department One, in the Stanley Mosk Courthouse. Department One
17   will assign cases for trial to dedicated Civil Trial Courtrooms and designated Criminal
18   Courtrooms.
19   SANCTIONS
20   23.      The Court has discretion to impose sanctions for any violation of this general order
21   (C.C.P. §§ 128.7, 187 and Gov, Code. § 68608, subd. (b)).
22

23
                                  ^3-0
24   Dated;
                                                    samanthapIessner
25                                                  Supervising Judge of Civil Courts
26

27

28



                                                 Page 7 of7
              First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
     Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 20 of 44 Page ID #:25




 1                                                                                                      2020-SJ-004-OC
                                                                           FILED
                                                                    Superior Court of CeKforrya
 2                                                                    County of Los Artgefes

 3                                                                        FEB 242020
 4

 5
                                                             Sheni R. C
                                                                         wmm             ftooi/Cierft
                                                                                         .Oipuiy


 6

 7                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
 8                   FOR THE COUNTY OF LOS ANGELES - CENTRAL DISTRICT
 9

10
      IN RE PERSONAL INJURY CASES                        )   THIRD AMENDED STANDING ORDER
11    ASSIGNED TO THE PERSONAL INJURY                    )   RE: FINAL STATUS CONFERENCE.
      COURTS AT THE SPRING STREET                        )   PERSONAL INJURY C‘Pr’) COURTS
12    COURTHOUSE                                         )   (Effective January 13,2020)
                                                         )
13

14           The dates for Trial and the Final Status Conference (“FSC”) having been set in this matter,
15    the COURT HEREBY AMENDS AND SUPERSEDES ITS August 9, 2019 STANDING
16    ORDER RE: FINAL STATUS CONFERENCE, PERSONAL INJURY (“PP*) COURTS AND,
17    GENERALLY ORDERS AS FOLLOWS IN THIS AND ALL OTHER GENERAL
16    JURISDICTION PERSONAL INJURY ACTIONS:
19

20    1.     PURPOSE OF THE FSC
21           The purpose of the FSC is to verify that the parties/counsel ore completely ready to proceed
22    with trial continuously and efficiently, from day to day, until verdict. The PI Courts will verify at the
23    FSC that all parties/counsel have (1) prepared the Exhibit binders and Trial Document binders and (2)
24    met and conferred in an effort to stipulate to ultimate facts, legal issues, motions in limine, and the
25    authentication and admissibility of exhibits.
26    ///

27    ///

28    ///
                                                      Page 1 of S

                 THIRD AMENDED ORDER RE FINAL STATUS CONFERENCE. PERSONAL INJURY COURTS
                                          (Effective January 13,2020)
     Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 21 of 44 Page ID #:26




 1     2.      TRIAL DOCUMENTS TO BE HLED
 2             At least five calendar days prior to the Final Status Conference, the parties/counsel shall serve
 3     and file the following Trial Readiness Documents:
 4             A.        TRIAL BRIEFS (OPTIONAL)
 5             Each party/counsel may, but is not required to, file a trial brief succinctly identifying:
 6                       (1) the claims and defenses subject to litigation;
 7                       (2) the major legal issues (with supporting points and authorities);
 8                       (3) the relief claimed and calculation of damages sought; and
 9                       (4) any other information that may assist the court at trial.
10             B.        MOTIONS IN LIMINE
11            Before filing motions in limine, the parties/counsel shall comply with the statutory notice
12    provisions of Code of Civil Procedure ("C.C.P.”) Section 1005 and the requirements of Los Angeles
13    County Court Rule (“Local Rule") 3.57(a). The caption of each motion in limine shall concisely
14    identify the evidence that the moving party seeks to preclude. Parties filing more than one motion in
15    limine shall number them consecutively. Parties filing opposition and reply papers shall identify the
16    corresponding motion number in the caption of their papers.
17            C.         JOINT STATEMENT TO BE READ TO THE JURY
16            For jury trials, the parties/counsel shall work together to prepare and file a joint written
16    statement of the case for the court to read to the jury (Local Rule 3.25(g)(4)).
20            D.         JOINT WITNESS LIST
21            The parties/counsel shall work together to prepare and file a joint list of all witnesses that
22    each patty intends to call, excluding impeachment and rebuttal witnesses (Local Rule 3.25(g)(5)).
23    The joint witness list shall identify each witness by name, specify which witnesses are experts,
24    estimate the length of the direct, cross examination and re*direct examination (if any) of each, and
25    include a total of the number of hours for all witness testimony. The parties/counsel shall identify all
26    potential witness scheduling issues and special requirements. Any party/counsel who seeks to elicit
27    testimony from a witness not identified on the witness list must first make a showing of good cause to
28    the trial court.
                                                         Page 2 of S

                    THIRD AMENDED ORDER RE FINAL STATUS CONFERENCE. PERSONAL INJURY COURTS
                                             (Effective January 13,2020)
     Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 22 of 44 Page ID #:27




 1            E.      LIST OF PROPOSED JURY INSTRUCTIONS
 2                    (JOINT AND CONTESTED)
 3            The parties/counsel shall jointly prepare and file a list of proposed jury instructions, organized
 4     in numerical order, specifying the instructions upon which all sides agree and the contested
 5     instructions, if any. The List of Proposed Jury Instructions must include a space by each instruction
 6     for the judge to indicate whether the instruction was given.               '
 7            F.      JURY INSTRUCTIONS
 8                    (JOINT AND CONTESTED)
 9            The parties/counsel shall prepare a complete set of full-text proposed jury instructions, editing
10    all proposed California Civil Jury Instructions and insert party name(s) and eliminate blanks,
11    brackets, and irrelevant material. The parties/counsel shall prepare special instructions in a format
12    ready for submission to the jury with the instruction number, title, and text only (i.e., there should be
13    no boxes or other indication on the printed instruction itself as to the requesting party).
14            G.      JOINT VERDICT FORM(S)
15            The porties/counsel shall prepare and jointly file a proposed general verdict form or special
16    verdict form (with interrogatories) acceptable to all sides (Local Rule 3.2S(g)(8)). If the
17    parties/counsel cannot agree on a joint verdict form, each party must separately file a proposed
18    verdict form.
19            H.      JOINT EXHIBIT LIST
20            The parties/counsel shall prepare and file a joint exhibit list organized with columns
21    identifying each exhibit and specifying each party’s evidentiary objections, if any, to admission of
22    each exhibit. The parties/counsel shall meet and confer in an effort to resolve objections to the
23    admissibility of each exhibit.
24            I.      PAGE AND LINE DESIGNATION FOR
25                    DEPOSITION AND FORMER TESTIMONY
26'           If the parties/counsel intend to use deposition testimony or former trial testimony in lieu of
27    any witness’s live testimony, the parties/counsel shall meet and confer and jointly prepare and file a
28    chart with columns for each of the following: I) the page and line designations of the deposition or
                                                      Page 3 ol S

                   THIRD AMENDED ORDER RE FINAL STATUS CONFERENCE, PERSONAL INJURY COURTS
                                            (Effective January 13.2020)
     Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 23 of 44 Page ID #:28




 1    former testimony requested for use, 2) objections, 3) counter>designations, 4) any responses thereto,
 2    and 5) the Court's ruling.
 3    3.     EVIDENTIARY EXHIBITS
 4           The porties/counsel shall Jointly prepare (and be ready to temporarily lodge for inspection at
 5    the FSC) three sets of tabbed, internally paginated by document, and properly*marked exhibits,
 6    organized numerically in three-ring binders (a set for the Court, the Judicial Assistant and the
 7    witnesses). The porties/counsel shall mark all non-documentary exhibits and insert a simple written
 8    description of the exhibit behind the corresponding numerical tab in the exhibit binder. If the parties
 9    have a joint signed exhibit list and electronic copies of their respective exhibits, then the
10    parties/counsel will not be required to produce exhibit binders at the FSC. However, the exhibit
11    binders will be required by the assigned trial judge when the trial commences. In the absence of
12    either a joint signed exhibit list or electronic copies, exhibit binders will be required to be produced
13    by all parties/counsel at the FSC.
14    4.     TRIAL BINDERS REQUIRED IN THE PI COURTS
15           The porties/counsel shall jointly prepare (and be ready to temporarily lodge and include the
16    following for inspection at the FSC) the Trial Documents consisting of conformed copies (if
17    available), tabbed and organized into three-ring binders with a table of contents that includes the
18    following:
19           Tab A           Trial Briefs (Optional)
20           TabB            Motions in Limine
21           TabC            Joint Statement to Be Read to the Jury
22           TabD            Joint Witness List
23           TabE            Joint List of Jury Instructions (identifying the agreed upon and contested
24                           instructions)
                                                              «
25           TabF:           Joint and Contested Jury Instructions
26           TabG:           Joint and/or Contested Verdict Form(s)
27           TabH:           Joint Exhibit List
28
                                                       Page 4 of 5

                   THIRD AMENDED ORDER RE FINAL STATUS CONFERENCE. PERSONAL INJURY COURTS
                                            (Effective January 13,2020)
     Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 24 of 44 Page ID #:29




 1             Tab I:         Joint Chart of Page and Line Designation(s) for Deposition and
 2                            Former Testimony
 3             TabJ:          Copies of the Current Operative Pleadings (including the operative complaint,
 4                            answer, cross-complaint, if any, and answer to any cross-complaint).
 5             The parties/counsel shall organize motions in limine (tabbed in numerical order) behind Tab
 6    B with the opposition papers and reply papers for each motion placed directly behind the moving
 7    papers. The parties shall organize proposed jury instructions behind Tab F, with the agreed upon
 8    instructions first in order followed by the contested instructions (including special instructions)
 9    submitted by each side.
10    5.       FAILURE TO COMPLY WITH FSC OBLIGATIONS
11             The court has discretion to require any party/counsel who fails or refuses to comply with this
12    Amended Standing Order to Show Cause why the Court should not impose monetary, evidentiary
13    and/or issue sanctions (including the entry of a default or the striking of on answer);
14

15

16    Dated:
                                                    SAmXnTHA P. JESSr^R
17
                                                    Supervising Judge of Civil Courts
16

19

20

21

22

23

24

25

26

27

26
                                                     Page S of 5

                  THIRD AMENDED ORDER RE FINAL STATUS CONFERENCE. PERSONAL INJURY COURTS
                                           (EHoctive January 13.2020)




                                                                                                                1
     Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 25 of 44 Page ID #:30

                                                                                              2020-SJ-003-00

                                                                       FILED
                                                               Superior Court of CaliforrUa
                                                                 County of Lob Angeles
 1
                                                                      FEB 242020
 2

 3
                                                        Silent R. C
                                                                      mm             ReorfCieifc
                                                                                     Loipuiy

 4

 5                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
 6                         FOR THE COUNTY OF LOS ANGELES
 7
     IN RE PERSONAL INJURY CASES                   )   FIFTH AMENDED STANDING ORDER
 8
     ASSIGNED TO PERSONAL INJURY                   )   RE: MANDATORY SETTLEMENT
 9   COURTROOMS AT THE SPRING                      )   CONFERENCE
     STREET COURTHOUSE                             )   (Effective February 24, 2020)
10
11

12   TO EACH PARTY AND TO THE ATTORNEY OF RECORD FOR EACH PARTY:
13          Pursuant to California Code of Civil Procedure, the California Rules of Court and
14   the Los Angeles Court Rules, the Los Angeles Superior Court (**Court’*) HEREBY
15   AMENDS AND SUPERSEDES THE September 26, 2019 FOURTH AMENDED
16   STANDING ORDER, AND THE COURT HEREBY ISSUES THE FOLLOWING nFTH
17   AMENDED STANDING ORDER:
18          The Court orders the parties to participate in a Mandatory Settlement Conference

19   (“MSC’) supervised by a Personal Injury Court Judge and staffed by volunteer settlement

20   attorneys from the American Board of Trial Advocates, the Association of Southern California

21   Defense Counsel, and the Consumer Attorneys Association of Los Angeles.

22
            1. Plaintiffs counsel shall, within two (2) court days of the Court’s order of an MSC,

23
               access the Consumer Attorneys Association of Los Angeles (“CAALA”) website, at

24             www.caala.org. and under ‘The LASC COURT CONNECTION” click on “LA

25
               Superior Court PI MSC (Parties)," to register and schedule a mutually agreed upon

26             time for the MSC prior to the trial date,
27
            2. A mandatory settlement conference statement shall be served on all parties not less

28
               than five (5) court days before the scheduled MSC. Parties’ counsel shall serve


                                                           1
                     RFTH AMENDED STANDING ORDER - MANDATORY SETTLEMENT CONFERENCE
     Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 26 of 44 Page ID #:31

                                                                                       2020>8J>003-00



 1               opposing counsel, CAALA at smart@caala.org. and the Court by email. Email
 2               addresses for the PI courtrooms can be found on the Court's website at
 3               www.lacourt.org. under ^'Division*' go to “Ctvr/", then go to '^General Jurisdiction
 4               PI Co«r/” then click on "PI Courtroom Email Addresses**. CAALA will forward
 5               the mandatory settlement conference statements to the settlement attorneys.
 6            3. Pursuant to California Rules of Court, Rule 3.1380(b) and Los Angeles Superior
 7               Court Rule 3.25(d), trial counsel, the parties and persons, including insurance
 8               company representatives with full settlement authority, must attend in person unless
 9               the settlement judge excuses personal appearance for good cause.
10            4. If the case settles prior to the scheduled MSC, Plaintiffs counsel shall notify the
11               specific Courtroom, forthwith, of such settlement by email and also CAALA by email
12               to stuan@caala.org.
13            5. Parties and counsel are ordered to appear in in the assigned Personal Injury
14               Courtroom at the scheduled lime and date of the MSC as selected by the parlies'
15               counsel.
16            6. The Court has the discretion to require any party and/or counsel who fails or refuses
17               to comply with this order to show cause why the Court should not impose monetary
18               sanctions.
19
20
21   Dated:
                                                   SAMANTHA P. JESSNER
22                                                 Supervising Judge of Civil Courts
23

24
25
26
27

28



                                                          2

                       FIFTH AMENDED STANDING ORDER - MANDATORY SETTtEMENTCONFERENCE
           Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 27 of 44 Page ID #:32


  1                   Superior Court of California, County of Los Angeles
  S




What is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may
be calied Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.

Advantages of ADR
   • Saves Time: ADR is faster than going to trial.
   • Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
   • Keeps Control (with the parties): Parties choose their ADR process and provider for voluntary ADR.
   • Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices, by phone or online.

Disadvantages of ADR
      •    Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
      •    No Public Trial: ADR does not provide a public trial or a decision by a judge or Jury.

Main Types of ADR:
      1. Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
         settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

      2.   Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
           strengths and weaknesses of their case, and works with them to try to create a settlement agreement that Is
           acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                   Mediation may be appropriate when the parties
                      • want to work out a solution but need help from a neutral person.
                      • have communication problems or strong emotions that Interfere with resolution.
                   Mediation may not be appropriate when the parties
                      • want a public trial and want a judge or jury to decide the outcome.
                      • lack equal bargaining power or have a history of physical/emotional abuse.



      LASC CIV 271 Rev. 01/20                                                                                              1
      For Mandatory Use
          Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 28 of 44 Page ID #:33

          mmtsi     Ea
 U            «                                                                          f^sSt

                                                                                                                           ?


                                                                                                                            f




     3. Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
        person who decides the outcome. In “binding" arbitration, the arbitrator's decision is final; there is no right to
        trial. In "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
        information about arbitration, visit http;//www.courts.ca.gov/programs»adr.htm

     4.   Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close to the trial
          date or on the day of trial. The parties and their attorneys meet with a judge or settlement officer who does not
          make a decision but assists the parties in evaluating the strengths and weaknesses of the case and in negotiating
          a settlement. For information about the Court's MSC programs for civil cases, visit
          http://wvw.lacourt.ore/dlvl5ion/civil/CI0047.a_5px


Los Angeles Superior Court ADR website: http://www.lacourt.org/divlsion/dvll/CI0109.aspx
For general Information and videos about ADR, visit http://www.courts.ca.gov/programs-adr.htm




LASC CIV 271 Rev. 01/20
For Mandatory Use

                                                                                                                                2




                                                                                                                                    f
I
     Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 29 of 44 Page ID #:34
!



                                        VOLUNTARY EFFICIENT LITIGATION STIPULATIONS


                                           The Early Organizational Meeting Stipulation, Discovery
                                        Resolution Stipulation, and Motions in Limine Stipulation are
    Superior Court of California
    County of Loa Angeles               voluntary stipulations entered into by the parties. The parties
                                        may enter into one, two, or all three of the stipulations:
                                        however, they may not alter the stipulations as written,
     LAC BA                             because the Court wants to ensure uniformity of application.
    Los Angeles County
    Bar Association                     These stipulations are meant to encourage cooperation
    Litigation Section

    Los Angeles County                  between the parties and to assist in resolving issues in a
    Bar Association Labor and
    Employment Law Section              manner that promotes economic case resolution and judicial
                                        efficiency.
     O'
                 » ! ! j ' • < I. d »
                 t'. in; AiKtHi
                                            The       following   organizations   endorse   the   goai of
    Consumer Attorneys
    Association of Los Angeles
                                        promoting efficiency in litigation and ask that counsel
                                        consider using these stipulations as a voluntary way to
                                        promote communications and procedures among counsel
                                        and with the court to fairly resolve issues in their cases.
                                it
                                        4Los Angeles County Bar Association Litigation Section^
    Southern California
    Defense Counsel
                                                      ^ Los Angeles County Bar Association
    O«lD0IC»«f              '
                                                       Labor and Employment Law Section^
           aHC
    Association of
    Business Trial Lawyers                  ^Consumer Attorneys Association of Los Angeles#


                                                  ^Southern California Defense Counsel#


    Hi                                            #Association of Business Trial Lawyers#

    California Employment
    Lawyers Association
                                              #California Employment Lawyers Association#


          LACIV230 (NEW)
          LASC Approved 4*11
          For Optional Use
       Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 30 of 44 Page ID #:35




NAME AM) ADORESS OF ATTORKEV OR PARTY MTNOUT ATTORNEY:                 STATE BAR NUMBER            RtMrvtdfcrClolCt Fit Stamp




          TELEPHONE NO.:                                 FAX NO. (Optional):
 E-MAIL ADDRESS (Optional):
    ATTORNEY FOR fNameV
SUPERIOR COURT OF CALIFORNIA. COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:

PLAINTIFF:

DEFENDANT:


                                                                                          CASE NUMBER:
             STIPULATION - EARLY ORGANIZATIONAL MEETING

      This stipulation Is intended to encourage cooperation among the parties at an early stage in
      the litigation and to assist the parties In efficient case resolution.

      The parties agree that:

      1. The parties commit to conduct an initial conference (in-person or via teleconference or via
         videoconference) within 15 days from the date this stipulation is signed, to discuss and consider
         whether there can be agreement on the following:

             a. Are motions to challenge the pleadings necessary? If the issue can be resolved by
                amendment as of right, or If the Court would allow leave to amend, could an amended
                complaint resolve most or all of the issues a demurrer might otherwise raise? If so, the parties
                agree to work through pleading issues so that a demurrer need only raise issues they cannot
                resolve. Is the issue that the defendant seeks to raise amenable to resolution on demurrer, or
                would some other type of motion be preferable? Could a voluntary targeted exchange of
                documents or information by any party cure an uncertainty in the pleadings?

             b. Initial mutual exchanges of documents at the "core" of the litigation. (For example, in an
                employment case, the employment records, personnel file and documents relating to the
                conduct in question could be considered “core." In a personal injury case, an incident or
                police report, medical records, and repair or maintenance records could be considered
                “core.”):

             c. Exchange of names and contact information of witnesses;

             d. Any insurance agreement that may be available to satisfy part or all of a judgment, or to
                indemnify or reimburse for payments made to satisfy a judgment;

             e. Exchange of any other information that might be helpful to facilitate understanding, handling,
                or resolution of the case in a manner that preserves objections or privileges by agreement;

             f.   Controlling issues of law that, if resolved early, will promote efficiency and economy in other
                  phases of the case. Also, when and how such issues can be presented to the Court;

             g. Whether or when the case should be scheduled with a settlement officer, what discovery or
                court ruling on legal issues is reasonably required to make settlement discussions meaningful,
                and whether the parties wish to use a sitting judge or a private mediator or other options as
      LACIV229 (Rev 02/15)
      LASC Approved 04/11             STIPULATION - EARLY ORGANIZATIONAL MEETING
      For Optional Use                                                                                                 Page 1 of 2
Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 31 of 44 Page ID #:36

SHORT Tm£.-                                                                      CASE NUMBER:




              discussed In the “Alternative Dispute Resolution (ADR) Information Package" served with the
              complaint;
      h. Computation of damages, including documents, not privileged or protected from disclosure, on
         which such computation is based;

              Whether the case is suitable for the Expedited Jury Trial procedures (see information at
              www.lacouii.ora under “C/V/r and then under "General Information").
2.            The time for a defending party to respond to a complaint or cross-complaint will be extended
              to                         for the complaint, and                            for the cross-
                       (INSERT DATE)                                       (INSERT DATE)
              complaint, which is comprised of the 30 days to respond under Government Code § 68616(b),
              and the 30 days permitted by Code of Civil Procedure section 1064(a), good cause having
              been found by the Civil Supervising Judge due to the case management benefits provided by
              this Stipulation. A copy of the General Order can be found at www.lacouri.ora under "Civir,
              click on “General Information", then click on “Voluntary Efficient Litigation Stipulations".
3.            The parties will prepare a joint report titled “Joint Status Report Pursuant to Initial Conference
              and Early Organizational Meeting Stipulation, and if desired, a proposed order summarizing
              results of their meet and confer and advising the Court of any way it may assist the parties'
              efficient conduct or resolution of the case. The parties shall attach the Joint Status Report to
              the Case Management Conference statement, and file the documents when the CMC
              statement is due.
4.            References to "days” mean calendar days, unless otherwise noted. If the date for performing
              any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
              for performing that act shall be extended to the next Court day
The following parties stipulate:
Date:
                                                                >
                 (TYPE OR PRINT NAME)                                       (ATTORNEY FOR PLAINTIFF)
Date;
                                                                >
                 (TYPE OR PRINT NAME)                                      (ATTORNEY FOR DEFENDANT)
Date:
                                                                >
                 (TYPE OR PRINT NAME)                                      (ATTORNEY FOR DEFENDANT)
Date:
                                                                >
                 (TYPE OR PRINT NAME)                                      (ATTORNEY FOR DEFENDANT)
Date:
                                                                >
                 (TYPE OR PRINT NAME)                                 (ATTORNEY FOR
Date:
                                                                V
                 (TYPE OR PRINT NAME)                                 (ATTORNEY FOR                           J
Date:
                                                                >
                 (TYPE OR PRINT NAME)                                 (ATTORNEY FOR


LACIV 229 (Rev 02/15)
LASC Approved 04/11          STIPULATION - EARLY ORGANIZATIONAL MEETING                                 Page 2 of 2
       Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 32 of 44 Page ID #:37


NAME AND ADORESS OF AHORNEY Ofl PARTY WITHOUT ATTORNEY'                 STATE 8AA NUM8ER            Rntrrtd tar CtarkY FDa Sams




          TELEPHONE NO.                                   FAX NO. (Optional):
 E-MAIL ADDRESS (Optional)
    ATTORNEY FOR (Name)
SUPERIOR COURT OF CALIFORNIA. COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:

PLAINTIFF:

DEFENDANT:


                                                                                           CASE NUMBER;
                    STIPULATION - DISCOVERY RESOLUTION

      This stipulation is intended to provide a fast and informal resolution of discovery issues
      through limited paperwork and an informal conference with the Court to aid in the
      resolution of the issues.

      The parties agree that:

       1. Prior to the discovery cut-off in this action, no discovery motion shall be filed or heard unless
          the moving party first makes a written request for an Informal Discovery Conference pursuant
          to the terms of this stipulation.

      2. At the Informal Discovery Conference the Court will consider the dispute presented by parties
         and determine whether it can be resolved informally. Nothing set forth herein will preclude a
         party from making a record at the conclusion of an Informal Discovery Conference, either
         orally or In writing.

      3. Following a reasonable and good faith attempt at an informal resolution of each Issue to be
         presented, a party may request an Informal Discovery Conference pursuant to the following
         procedures:

                  a. The party requesting the Informal Discovery Conference will:

                      i.     File a Request for Informal Discovery Conference with the clerk’s office on the
                             approved form (copy attached) and deliver a courtesy, conformed copy to the
                             assigned department;

                     ii.     Include a brief summary of the dispute and specify the relief requested; and

                    iil.    Serve the opposing party pursuant to any authorized or agreed method of service
                            that ensures that the opposing party receives the Request for Informal Discovery
                            Conference no later than the next court day following the filing.

                  b. Any Answer to a Request for Informal Discovery Conference must:

                      i.     Also be filed on the approved form (copy attached);

                     ii.     Include a brief summary of why the requested relief should be denied;
      LACIV 036 (new)
      LASC Approved 04/11                      STIPULATION - DISCOVERY RESOLUTION
      For Optional Use                                                                                                  Page 1 of 3
 Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 33 of 44 Page ID #:38


SHORT TTTIE:                                                                  CASS NUMBER




               ill.   Be filed within two (2) court days of receipt of the Request; and

               iv.    Be served on the opposing party pursuant to any authorized or agreed upon
                      method of service that ensures that the opposing party receives the Answer no
                      later than the next court day following the filing.

      c. No other pleadings, including but not limited to exhibits, declarations, or attachments, will
         be accepted.

      d. If the Court has not granted or denied the Request for Informal Discovery Conference
         within ten (10) days following the filing of the Request, then it shall be deemed to have
         been denied. If the Court acts on the Request, the parties will be notified whether the
         Request for Informal Discovery Conference has been granted or denied and, if granted,
         the date and time of the Informal Discovery Conference, which must be within twenty (20)
         days of the filing of the Request for Informal Discovery Conference.

       e. If the conference is not held within twenty (20) days of the filing of the Request for
          Informal Discovery Conference, unless extended by agreement of the parties and the
          Court, then the Request for the Informal Discovery Conference shall be deemed to have
          been denied at that time.

4. If (a) the Court has denied a conference or (b) one of the time deadlines above has expired
   without the Court having acted or (c) the Informal Discovery Conference is concluded without
   resolving the dispute, then a party may file a discovery motion to address unresolved issues.

5. The parties hereby further agree that the time for making a motion.to compel or other
   discovery motion is tolled from the date of filing of the Request for Informal Discovery
   Conference until (a) the request is denied or deemed denied or (b) twenty (20) days after the
   filing of the Request for Informal Discovery Conference, whichever is earlier, unless extended
   by Order of the Court.

       It is the understanding and intent of the parties that this stipulation shall, for each discovery
       dispute to which It applies, constitute a writing memorializing a “specific later date to which
       the propounding (or demanding or requesting] party and the responding party have agreed in
       writing," within the meaning of Code Civil Procedure sections 2030.300(c), 2031.320(c), and
       2033.290(c).

 6. Nothing herein will preclude any party from applying ex parte for appropriate relief, including
    an order shortening time for a motion to be heard concerning discovery.

 7. Any party may terminate this stipulation by giving twenty-one (21) days notice of intent to
    terminate the stipulation.

 8. References to “days" mean calendar days, unless otherwise noted. If the.date for performing
    any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
    for performing that act shall be extended to the next Court day.



 LACIV 036 (new)
 LASC Approved 04M1              STIPULATION - DISCOVERY RESOLUTION                            Page 2 of 3
 For Optional Use
Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 34 of 44 Page ID #:39


SHORT Tme                                                       CASENUKSER:




The following parties stipulate:

Date:
                                                  >
               (TYPE OR PRINT NAME)                           (ATTORNEY FOR PLAINTIFF)
Date:
                                                  >
               (TYPE OR PRINT NAME)                           (AHORNEY FOR DEFENDANT)
Date:
                                                  >
               (TYPE OR PRINT NAME)                           (ATTORNEY FOR DEFENDANT)
Date:
                                                  >
               (TYPE OR PRINT NAME)                           (ATTORNEY FOR DEFENDANT)
Date:
                                                  >
               (TYPE OR PRINT NAME)                   (ATTORNEY FOR
Date:
                                                  >
               (TYPE OR PRINT NAME)                   (ATTORNEY FOR
Date:
                                                  >
               (TYPE OR PRINT NAME)                   (ATTORNEY FOR




LACIV036 (new)
LASC Approved 04/11           STIPULATION - DISCOVERY RESOLUTION
For Optional Use                                                                         Page 3 of 3
        Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 35 of 44 Page ID #:40




*4AUE AND AOORSSS OP ATTORNEY OR PARTY VUTHOUT ATTORNEY;                eTATE BAA NUMBER                      RtMTVto tar Ctart% fB« SCsnv




          TELEPHONE NO.                                    FAX NO. (OptionaO;
 E-MAIL ADDRESS (Optional)
    ATTORNEY FOR (Name)
SUPERIOR COURT OF CALIFORNIA. COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS;

PLAINTIFF:

DEFENDANT:


                                                                                                     CASE NUMBER;
                      INFORMAL DISCOVERY CONFERENCE
                (pursuant to the Discovery Resolution Stipulation of the parties)____
       1. This document relates to:
                   □          Request for Informal Discovery Conference
                   □          Answer to Request for Informal Discovery Conference
       2. Deadline for Court to decide on Request:_____________      (insert date tO calendar days followirig filing of
          the Request).
       3. Deadline for Court to hold Informal Discovery Conference:                         (insert date 20 calendar
          days following filing of the Request).
       4. For a Request for Informal Discovery Conference, briefly describe the nature of the
          discovery dispute, including the facts and legal arguments at issue. For an Answer to
          Request for Informal Discovery Conference, briefly describe why the Court should deny
          the requested discovery, including the facts and legal arguments at issue.




       LACIV 094 (new)                              INFORMAL DISCOVERY CONFERENCE
       LASC Approved 04/11
       For Optional Use                   (pursuant to the Discovery Resolution Stipulation of the parties)
       Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 36 of 44 Page ID #:41




urns AND A00RES8 Of ATTORNEV OR PARTT WITHOUT ATTORKEY;                                  STATE BAR NUMBER                                             R«i«vtd fcr Ocrkl FI* Sanp




          TELEPHONE NO.                                                FAX NO. (Optional):
 E-MAIL ADDRESS (OptjonoJ)
    ATTORNEY FOR (Name^
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:                  ----------------------------------- ------------------------------------------------------ ----------

PLAINTIFF:

DEFENDANT:


                                                                                                                                             CASE NUMBER:
              STIPULATION AND ORDER - MOTIONS IN LIMINE


      This stipulation is intended to provide fast and informal resolution of evidentiary
      issues through diligent efforts to define and discuss such issues and limit paperwork.


      The parties agree that:

       1. At least       days before the final status conference, each party will provide all other
          parties with a list containing a one paragraph explanation of each proposed motion in
          limine. Each one paragraph explanation must identify the substance of a single proposed
          motion in limine and the grounds for the proposed motion.

      2. The parties thereafter will meet and confer, either in person or via teleconference or
         videoconference, concerning all proposed motions In limine. In that meet and confer, the
         parties will determine;

             a. Whether the parties can stipulate to any of the proposed motions. If the parties so
                stipulate, they may file a stipulation and proposed order with the Court.

             b. Whether any of the proposed motions can be briefed and submitted by means of a
                short joint statement of issues. For each motion which can be addressed by a short
                joint statement of issues, a short joint statement of issues must be filed with the Court
                 10 days prior to the final status conference. Each side's portion of the short joint
                statement of issues may not exceed three pages. The parties will meet and confer to
                agree on a date and manner for exchanging the parties' respective portions of the
                short joint statement of issues and the process for filing the short joint statement of
                issues.

      3. All proposed motions in limine that are not either the subject of a stipulation or briefed via
         a short joint statement of issues will be briefed and filed in accordance with the California
         Rules of Court and the Los Angeles Superior Court Rules.



      LACIV075 (new)
      LASC Approved 04/11               STIPULATION AND ORDER - MOTIONS IN LIMINE
      For Optional Use                                                                                                                                                  Page 1 of 2
Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 37 of 44 Page ID #:42

SHORT THU;                                                  CASE HUMBER:




The following parties stipulate:

Date:
                                               >
             {TYPE OR PRINT NAME)                       (ATTORNEY FOR PLAINTIFF)
Date:
                                               >
             (TYPE OR PRINT NAME)                      (ATTORNEY FOR DEFENDANT)
Date:
                                               >
             (TYPE OR PRINT NAME)                      (ATTORNEY FOR DEFENDANT)
Date:
                                               >
             (TYPE OR PRINT NAME)                      (ATTORNEY FOR DEFENDANT)
Date:
                                               >
             (TYPE OR PRINT NAME)                  (ATTORNEY FOR
Date:
                                               >
             (TYPE OR PRINT NAME)                  (ATTORNEY FOR
Date:
                                               >
             (TYPE OR PRINT NAME)                  (ATTORNEY FOR


THE COURT SO ORDERS.

  Date;
                                                            JUDICIAL OFFICER




LACIV 075 (new)
LASC Approved 04/11    STIPULATION AND ORDER - MOTIONS IN LIMINE               Page 2 of 2
     Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 38 of 44 Page ID #:43
                                                                                                    2OI9-GEN-Ot4-0O

                                                                                        FILED
                                                                                 Soperlor Court of Callfbmla
 1                                                                                  County of Los Angeles

 2                                                                                    MAY 63 2019
                                                                         Sherri1 R^Carter, E^Uve Offlcer/Clcrk
 3
                                                                           By.                      —.DtintJ
 4                                                                               ^lUzallnda Mina

 5
                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
 6
                                   FOR THE COUNTY OF LOS ANGELES
 7

 8   IN RE LOS ANGELES SUPERIOR COURT )                 FIRST AMENDED GENERAL ORDER
     - MANDATORY ELECTRONIC FILING )
 9   FOR CIVIL                        )
                                                    )
10                                                  )
11
12          On December 3, 2018, the Los Angeles County Superior Court mandated electronic filing of all
13   documents in Limited Civil cases by litigants represented by attorneys. On January 2, 2019, the Los
14   Angeles County Superior Court mandated electronic filing of all documents filed in Non-Complex
15   Unlimited Civil cases by litigants represented by attorneys. (California Rules of Court, rule 2.253(b).)
16   All electronically filed documents in Limited and Non-Complex Unlimited cases are subject to the
17   following:
18   1) DEFINITIONS
19      a) “Bookmark** A bookmark is a PDF document navigational tool that allows the reader to
20          quickly locate and navigate to a designated point of interest within a document.
21      b) **Eflling Portal** The official court website includes a webpage, referred to as the efiling
22          portal, that gives litigants access to the approved Electronic Filing Service Providers.
23      c) “Electronic Envelope’* A transaction through the electronic service provider for submission
24          of documents to the Court for processing which may contain one or more PDF documents
25          attached.
26      d) “Electronic Filing” Electronic Filing (eFiling) is the electronic transmission to a Court of a
27          document in electronic form. (California Rules of Court, rule 2.250(b)(7).)
28

                        FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC RUNG FOR CIVIL
     Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 39 of 44 Page ID #:44
                                                                                               2019-GEN-Ol 4-00




 1     e) “Electronic Filing Service Provider** An Electronic Filing Service Provider (EFSP) is a
 2        person or entity that receives an electronic filing from a party for retransmission to the Court.
 3        In the submission of filings, the EFSP does so on behalf of the electronic filer and not as an
 4        agent of the Court. (California Rules of Court, rule 2.250(b)(8).)
 5     0 *Tlectronic Signature** For purposes of these local rules and in confoiimity with Code of
 6        Civil Procedure section 17, subdivision (b)(3), section 34, and section 1010.6, subdivision
 7        (b)(2). Government Code section 68150, subdivision (g), and California Rules of Court, rule
 8        2.257, the term “Electronic Signature" is generally defined as an electronic sound, symbol, or
 9        process attached to or logically associated with an electronic record and executed or adopted
10        by a person with the intent to sign the electronic record.
11     g) *Hyperlink** An electronic link providing direct access from one distinctively marked place
12        in a hypertext or hypermedia document to another in the same or different document.
13     h) *Tortable Document Format** A digital document format that preserves all fonts,
14        formatting, colors and graphics of the original source document, regardless of the application
15        platform used.
16   2) MANDATORY ELECTRONIC FILING
17     a) Trial Court Records
18        Pursuant to Government Code section 68150, trial court records may be created, maintained,
19        and preserved in electronic format. Any document that the Court receives electronically must
20        be clerically processed and must satisfy ail legal filing requirements in order to be filed as an
21        official court record (California Rules of Court, rules 2.100, el seq. and 2.253(b)(6)).
22     b) Represented Litigants
23        Pursuant to California Rules of Court, rule 2.2S3(b), represented litigants are required to
24        electronically file documents with the Court through an approved EFSP.
25     c) Public Notice
26        The Court has issued a Public Notice with effective dates the Court required parties to
27        electronically file documents through one or more approved EFSPs. Public Notices containing
28        effective dates and the list of EFSPs are available on the Court’s website, at www.lacourt.org.

                                                    2
                    HRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC HUNG FOR OVIL
     Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 40 of 44 Page ID #:45
                                                                                                 2019-GEN.014-00



 1        d) Documents in Related Cases
2            Documents in related cases must be electronically filed in the eFiling portal for that case type if
3            electronic filing has been implemented in that case type, regardless of whether the case has
4            been related to a Civil case.
5    3) EXEMPT LITIGANTS
 6        a) Pursuant to California Rules of Court, rule 2.253(b)(2), self-represented litigants are exempt
7            from mandatory electronic filing requirements.
 8        b) Pursuant to Code of Civil Procedure section 1010.6, subdivision (d)(3) and California Rules of
 9           Court, rule 2.253(b)(4), any party may make application to the Court requesting to be excused
10           from filing documents electronically and be permitted to file documents by conventional
11           means if the party shows undue hardship or significant prejudice.
12   4) EXEMPT FILINGS
13        a) The following documents shall not be filed electronically:
14           i)     Peremptory Challenges or Challenges for Cause of a Judicial Officer pursuant to Code of
15                  Civil Procedure sections 170.6 or 170.3;
16           ii)    Bonds/Undertaking documents;
17           iii)   Trial and Evidentiary Hearing Exhibits
18           iv)    Any ex parte application that is filed concurrently with a new complaint including those
19                  that will be handled by a Writs and Receivers department in the Mosk courthouse; and
20           v)     Documents submitted conditionally under seal. The actual motion or application shall be
21                  electronically filed. A courtesy copy of the electronically filed motion or application to
22                  submit documents conditionally under seal must be provided with the documents
23                  submitted conditionally under seal.
24        b) Lodgments
25           Documents attached to a Notice of Lodgment shall be lodged and/or served conventionally in
26   paper form. The actual document entitled, “Notice of Lodgment," shall be filed electronically.
27   //

28   //

                                                               1
                         FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC HLING FOR QVIL
     Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 41 of 44 Page ID #:46
                                                                                               20I9*GEN-0I4^



1    5) ELECTRONIC FILING SYSTEM WORKING PROCEDURES
2      Electronic filing service providers must obtain and manage registration information for persons
3      and entities electronically filing with the court.
4    6) TECHNICAL REQUIREMENTS
5      a) Electronic documents must be electronically filed in PDF, text searchable format when
6          technologically feasible without impairment of the document’s image*
7      b) The table of contents for any filing must be bookmarked.
8      c) Electronic documents, including but not limited to, declarations, proofs of service, and
9          exhibits, must be bookmarked within the document pursuant to California Rules of Court, rule
10         3.1110(f)(4). Electronic bookmarks must include links to the first page of each bookmarked
11         item (e.g. exhibits, declarations, deposition excerpts) and with bookmark titles that identify the
12         bookedmarked item and briefly describe the item.
13     d) Attachments to primary documents must be bookmarked. Examples include, but are not
14         limited to. the following:
15         i)     Depositions;
16         ii)    Declarations;
17         iii)   Exhibits (including exhibits to declarations);
18         iv)    Transcripts (including excerpts within transcripts);
19         v)     Points and Authorities;
20         vi)    Citations; and
21         vii) Supporting Briefs.
22     e) Use of hyperlinks within documents (including attachments and exhibits) is strongly
23         encouraged.
24     f) Accompanying Documents
25         Each document acompanying a single pleading must be electronically filed as a separate

26         digital PDF document.
27     g) Multiple Documents
28         Multiple documents relating to one case can be uploaded in one envelope transaction.

                                                        4
                       FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
     Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 42 of 44 Page ID #:47
                                                                                               2019-OEN^14^



 1     h) Writs and Abstracts
2         Writs and Abstracts must be submitted as a separate electronic envelope.
 3     i) Sealed Documents
4         If and >vhen a judicial officer orders documents to be filed under seal, those documents must be
5         filed electronically (unless exempted under paragraph 4); the burden of accurately designating
6         the documents as sealed at the time of electronic submission is the submitting party's
7         responsibility.
 8     j) Redaction
 9        Pursuant to California Rules of Court, rule 1.201, it is the submitting party's responsibility to
10        redact confidential information (such as using initials for names of minors, using the last four
11        digits of a social security number, and using the year for date of birth) so that the information
12        shall not be publicly displayed.
13   7) ELECTRONIC FILING SCHEDULE
14     a) Filed Date
15        i) Any document received electronically by the court between 12:00 am and 11 :S9:S9 pm
16            shall be deemed to have been effectively filed on that court day if accepted for filing. Any
17            document received electronically on a non>court day, is deemed to have been effectively
18            filed on the next court day if accepted. (California Rules of Court, rule 2.253(b)(6); Code
19            Civ. Proc.§ 1010.6(b)(3).)
20        ii) Notwithstanding any other provision of this order, if a digital document is not filed in due
21            course because of: (1) an interruption in service; (2) a transmission error that is not the
22            fault of the transmitter, or (3) a processing failure that occurs after receipt, the Court may
23            order, either on its own motion or by noticed motion submitted with a declaration for Court
24            consideration, that the document be deemed filed and/or that the document's filing date
25            conform to the attempted transmission date.

26   8) EX PARTE APPLICATIONS
27     a) Ex parte applications and all documents in support thereof must be electronically filed no later
28        than 10:00 a.m. the court day before the ex parte hearing.

                                                        5
                       FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTOONIC RLINO FOR CIVIL
     Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 43 of 44 Page ID #:48
                                                                                             20I9-GEN-0I4-00



 1     b) Any written opposition to an ex parte application must be electronically filed by 8:30 a.m. the
 2        day of the ex parte hearing. A printed courtesy copy of any opposition to an ex parte
 3        application must be provided to the court the day of the ex parte hearing.
 4   9) PRINTED COURTESY COPIES
 5     a) For any filing electronically filed two or fewer days before the hearing, a courtesy copy must
 6        be delivered to the courtroom by 4:30 p.ra. the same business day the document is efiled. If
 7        the efiling is submitted after 4:30 p.m., the courtesy copy must be delivered to the courtroom
 8        by 10:00 a.m. the next business day.
 9     b) Regardless of the time of electronic filing, a printed courtesy copy (along with proof of
10        electronic submission) is required for the following documents:
11         i)   Any printed document required pursuant to a Standing or General Order;
12        ii)   Pleadings and motions (including attachments such as declarations and exhibits) of 26
13              pages or more;
14       iii)   Pleadings and motions that include points and authorities;
15       iv)    Demurrers;
16        v)    Anti-SLAPP filings, pursuant to Code of Civil Procedure section 423.16;
17       vi)    Motions for Summary Judgment/Adjudication; and
18       vii)   Motions to Compel Further Discovery.
19     c) Nothing in this General Order precludes a Judicial Officer from requesting a courtesy copy of
20        additional documents. Courtroom specific courtesy copy guidelines can be found at
21        www.lacourt.org on the Civil webpage under "Courtroom Information."
22   10) WAIVER OF FEES AND COSTS FOR ELECTRONICALLY FILED DOCUMENTS
23     a) Fees and costs associated with electronic filing must be waived for any litigant who has
24        received a fee waiver, (California Rules of Court, rules 2.253(b)(), 2.258(b), Code Civ. Proc. §
25         1010.6(d)(2).)
26     b) Fee waiver applications for waiver of court fees and costs pursuant to Code of Civil Procedure
27        section 1010.6, subdivision (b)(6), and California Rules of Court, rule 2.252(0. niay be
28        electronically filed in any authorized action or proceeding.

                                                          6
                     RRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC RUNG FOR CIVIL
     Case 2:20-cv-05212 Document 1-1 Filed 06/11/20 Page 44 of 44 Page ID #:49
                                                                                                20I9-CEN-014>00



 1   1) SIGNATURES ON ELECTRONIC FILING
2       For purposes of this General Order, all electronic filings must be in compliance with California
 3      Rules of Court, rule 2.257. This General Order applies to documents filed within the Civil
4       Division of the Los Angeles County Superior Court.
 5
6           This First Amended General Order supersedes any previous order related to elecuxsnic filing,
7    and is effective immediately, and is to remain in effect until otherwise ordered by the Civil
 8   Supervising Judge and/or Presiding Judge.
 9
10   DATED: May 3,2019
                                                          KEVm C. BRAZILE
11                                                        Presiding Judge
12
13
14

15
16
17
18

19
20

21

22

23

24

25
26
27

28

                                                            1
                       RRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC RLINO FOR DVIL
